The opinion of the court was delivered by
Gibson, C. J.
It is settled by Cluggage v. Swan, 4 Binney, 150, and an unbroken current of modern decisions, that affidavits of jurors are inadmissible to inculpate their fellows or themselves. The matter here, then, stands on the testimony of the sheriff alone; and the charge of intoxication is not so clearly proved by it as to call for a new inquest. He speaks of an impression from the looks of one of the jurors that he was drunk, which seems to have been effaced by the promptness and self-possession evinced by him when called on to act. Its accuracy is certainly not strengthened by the circumstances ; and nothing is more deceptive than appearances. A case therefore is not made out, to overturn the inquisition on that ground; and the other principal exception — that the decision was made by ballot, is not better founded. It satisfactorily appears that recourse was had to a medium value extracted from- the separate estimates of all the jurors, not as decisive of the question but as an approximation to unanimity. There was no agreement to stand to the result; and the sum produced was adopted as the ratio but on further reflection and consultation. Every assessment of value necessarily involves a compromise of opinion, and a juror may therefore yield his judgment to that of the majority without compromising his principles, because the attainment of the unanimity which the law requires, would seldom be had without it. A measure therefore to sound the general tone, without giving a pledge to conform to it, is always lawful and often expedient. As to the presence of the sheriff at the *64consultation of the inquest, it is sufficient to say that it is in conformity to the practice in every part of the state; and that it does not seem to have been attended with an improper interference of the officer in the present instance. The remaining exceptions are destitute of the colour of proof.
Appeal dismissed and decree affirmed.